ALLOWANCE
The Examiner was persuaded by the arguments filed on 12/28/21. The Applicant’s current amendment incorporates into each independent claim limitations indicated in the previous Office action as being allowable. Accordingly, claims 1, 3-14, and 16-20 are now allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Examiner notes the following interpretations of claim terms used throughout this Office action. Regarding the use of the relative term ‘about’ in the claim 5, the Examiner notes the following guidance provided by the Applicant in the written description at p. 6:
“As used herein, "around", "about", "substantially" or "approximately" shall generally mean within 20 percent.”
Because of the guidance provided by the Applicant as to the scope of this term, it does not render the claims in which it appears indefinite.

Reasons for Allowance
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Guigourès et al. discloses, inter alia, a product recommender system based on a hierarchical Bayesian model. (See §§ 102 and 103 rejections in previous Office action.) (Guigourès, Romain, 
Liu discloses, inter alia, a product recommender system based on a hierarchical Bayesian model including brand-related features and purchase probability forecasting. (Liu, Hsiu-Wen. "A personalized consideration set recommender system: A hierarchical Bayesian approach." Journal of Marketing Analytics 1.2 (2013): 81-98.)
Zamzami discloses, inter alia, a product recommender system based on a hierarchical Bayesian model including purchase probability forecasting. (Zamzami, Nuha, and Nizar Bouguila. "Consumption behavior prediction using hierarchical Bayesian frameworks." 2018 First International Conference on Artificial Intelligence for Industries (AI4I). IEEE, 2018. PP. 31-34.)
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):

    PNG
    media_image1.png
    857
    640
    media_image1.png
    Greyscale

Independent claims 14 and 20 are allowable for the same reasons as claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124